DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the shading and light color of the drawings render it illegible and thus correction is required. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 8, the limitation “wherein the pulsation cycle has a duration selected from any one or more of the following: less than 950ms, less than 900ms; less than 850ms; less than 800ms; less than 750ms; less than 700ms; less than 675ms; at or about 674ms; 600ms or above; 650ms or above; 700ms or above; 7500ms or above; 800ms or above; 850ms or above; 900ms or above; 950ms or above; or within a range defined by any pair of the above listed durations” renders the claim indefinite since “within a range define by any pair of the above listed durations,” could include an eternal duration (less than 950ms-950ms or above) since above has no ending and is not limited.
Claims 14, 15 and 18 recite the limitation "a shell and a flexible liner" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 14, 15 and 18 are dependent on claims 12, 1, and 9, respectively, in which the limitation is already present. It is unclear if the shell and liner stated in claims 14, 15 and 18 is a different shell and liner or if the applicant simply means to restate the previously introduced shell and liner. Correction is required. Claims 16, 17, 19 and 20 are rejected by virtue of their dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wallace (AU 2016216736 B1) (as cited by applicant in IDS), hereafter referred to as Wallace ‘736.
Regarding claim 12, Wallace ‘736 teaches a differential vacuum system (120) for use with a 
milking system (100) which includes: at least one milking cup (102) of the type including a shell (104) and a flexible liner (106), said liner including a hollow bore (108) for receiving an animal's teat, and for being connected to a vacuum source (120); the liner and shell being disposed relative to one another to create a pulsation volume between them (110)  in which fluid pressure can be controlled in order to control a pressure differential across the liner between its bore and the pulsation volume to thereby control movement of the liner and the application of air pressure to the animal's teat (see page 12, lines 15-20), and a vacuum system (120) in fluid communication with the bore (106) of the liner and the pulsation volume (110); wherein the differential vacuum system is configured to modulate the fluid pressure (vacuum on/off cycles, page 13, paragraph 1) in the pulsation volume to cause a milking operation on a teat of an animal that is inserted into the bore, including an "on" phase to open the liner and thereby enable milk flow from the teat pages 12, lines 32- 33 and page 13, lines 1-3) and an "off" phase in which the pulsation volume is at an increased pressure relative to the "on" phase to close the liner bore to thereby stop milk flow from the teat (page 13, lines 3-6) wherein the differential vacuum system controls the maximum vacuum applied to the pulsation volume to exceed the maximum vacuum applied to the liner bore and controls application of positive pressure to the pulsation volume before and/or during the off phase to apply compressive load to the teat (page 8, lines 28-30).

	Regarding claim 13, Wallace ‘736 teaches the differential vacuum system of claim 12 configured such that the compressive load to the teat provides massage in the range of 22 - 26 kPa on the teat (compressive load is most preferably at or about 2.5N/cm2, page 8, lines 12-14, 2.5N/cm2 = 25kPa). 

	Regarding claim 14, Wallace ‘736 teaches the milking system of claim 12, further including at least one milking cup (102) of the type including a shell (104) and a flexible liner (106), said liner including a hollow bore (108) for receiving an animal's teat, and for being connected to a vacuum source (120); the liner and shell being disposed relative to one another to create a pulsation volume between them (110)  in which fluid pressure can be controlled in order to control a pressure differential across the liner between its bore and the pulsation volume to thereby control movement of the liner and the application of air pressure to the animal's teat (see page 12, lines 15-20) and an insert to control the opening of the liner (insert to control or limit movement of the liner, page 4, lines 5-7). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (AU 2016216736 B1) (as cited by applicant in IDS), hereafter referred to as Wallace '736, in view of Mein (WO 9222197 A1).
Regarding claim 1, Wallace ‘736 teaches a differential vacuum system (120) for use with a 
milking system (100) which includes: at least one milking cup (102) of the type including a shell (104) and a flexible liner (106), said liner including a hollow bore (108) for receiving an animal's teat, and for being connected to a vacuum source (120); the liner and shell being disposed relative to one another to create a pulsation volume between them (110)  in which fluid pressure can be controlled in order to control a pressure differential across the liner between its bore and the pulsation volume to thereby control movement of the liner and the application of air pressure to the animal's teat (see page 12, lines 15-20), and a vacuum system (120) in fluid communication with the bore (106) of the liner and the pulsation volume (110); and a milk reservoir (milk reservoir, page 4, lines 19-20) in fluid communication with the liner bore and adapted to receive milk; wherein the differential vacuum system is configured to modulate the fluid pressure (vacuum on/off cycles, page 13, paragraph 1) in the pulsation volume according to a pulsation cycle to cause a milking operation on a teat of an animal that is inserted into the bore, including an "on" phase to open the liner and thereby enable milk flow from the teat pages 12, lines 32- 33 and page 13, lines 1-3) and an "off" phase in which the pulsation volume is at an increased pressure relative to the "on" phase to close the liner bore to thereby stop milk flow from the teat (page 13, lines 3-6).
	Wallace ‘736 fails to teach wherein the differential vacuum system controls the maximum vacuum applied to the pulsation volume to exceed the maximum vacuum applied to the liner bore by more than 5 kPa.
	Mein teaches wherein the differential vacuum system controls the maximum vacuum applied to the pulsation volume to exceed the maximum vacuum applied to the liner bore by more than 5 kPa (the differential pressure applied across liner 82 during the on portion of the milking cycle is in the range of about 3 to 10 kPa, page 10, lines 30-35).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the vacuum system of Wallace ‘736 with the maximum vacuum applied to the pulsation volume to exceed that applied to liner bore by more than 5kPa as taught by Mein in order to ensure the pressure differential is at an optimum level for milking and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	Regarding claim 2, the modified reference teaches the differential vacuum system claimed in claim 1 and Mein further teaches configured such that the maximum vacuum applied to the pulsation volume exceeds the maximum vacuum applied to the liner bore in the range of more than 5 kPa and up to 10 kPa (the differential pressure applied across liner 82 during the on portion of the milking cycle is in the range of about 3 to 10 kPa, page 10, lines 30-35). 

Regarding claim 3, the modified reference teaches the differential vacuum system claimed in claim 1 and Mein further teaches configured such that the maximum vacuum applied to the pulsation volume exceeds the maximum vacuum applied to the liner bore in the range of 7-7.5 kPa (the differential pressure applied across liner 82 during the on portion of the milking cycle is in the range of about 3 to 10 kPa, page 10, lines 30-35). 

Regarding claim 15, the modified reference teaches the milking system of claim 1, and Wallace ‘736 further teaches at least one milking cup (102) of the type including a shell (104) and a flexible liner (106), said liner including a hollow bore (108) for receiving an animal's teat, and for being connected to a vacuum source; the liner and shell being disposed relative to one another to create a pulsation volume between them (110)  in which fluid pressure can be controlled in order to control a pressure differential across the liner between its bore and the pulsation volume to thereby control movement of the liner and the application of air pressure to the animal's teat; and a vacuum system (120) in fluid communication with the bore (106) of the liner and the pulsation volume (110); and a milk reservoir (milk reservoir, page 4, lines 19-20) in fluid communication with the liner bore and adapted to receive milk; wherein the milking system is configured to apply positive pressure to the pulsation volume before and/or during the off phase to apply compressive load to the teat (page 8, lines 28-30).

Regarding claim 16, the modified reference teaches the milking system as claimed in claim 15 and Wallace ‘736 further teaches wherein the compressive load provides massage in the range of 22 - 26 kPa on the teat (compressive load is most preferably at or about 2.5N/cm2, page 8, lines 12-14, 2.5N/cm2 = 25 kPa). 

Regarding claim 17, the modified reference teaches the milking system as claimed in claim 15 and Wallace ‘736 further teaches further including an insert to control the opening of the liner (insert to control or limit movement of the liner, page 4, lines 5-7). 

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (AU 2016216736 B1) (as cited by applicant in IDS), in view of Mein (WO 9222197 A1), and further in view of Wallace (WO 2018201204 A1) (as cited by applicant in IDS), hereafter referred to as Wallace '204. 
Regarding claim 4, the modified reference teaches the differential vacuum system as claimed in
claim 1.
	The modified reference fails to teach configured such that the maximum vacuum applied to the pulsation volume exceeds the maximum vacuum applied to the liner bore such that the maximum vacuum applied to the liner bore generally does not exceed 38 kPa.
	Wallace ‘204 teaches configured such that the maximum vacuum applied to the pulsation volume exceeds the maximum vacuum applied to the liner bore such that the maximum vacuum applied to the liner bore generally does not exceed 38 kPa (the system vacuum can be turned down to less than 40kPa, e.g. to 39kPa, or 38 kPa, or 37 kPa, or 36 kPa or 35 kPa to achieve a target operating vacuum at the teat end of less than 37kPa, or 36 kPa or 35 kPa, or 34kPa, 33 kPa, page 14, lines 15-16).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the vacuum system of the modified reference with the maximum vacuum applied to the liner bore generally not exceeding 38kPa as taught by Wallace ‘204 in order to ensure the liner bore is at an optimum pressure and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	
Regarding claim 5, the modified reference teaches the differential vacuum system as claimed in
claim 1.
The modified reference fails to teach wherein the maximum vacuum applied to the liner bore is designed to not exceed 35 kPa or 36 kPa.
Wallace ‘204 teaches wherein the maximum vacuum applied to the liner bore is designed to not exceed 35 kPa or 36 kPa (in low line systems, this can be reduced further, say to a system vacuum of 35kPa, 34kPa, 33kPa to achieve the target operating vacuum at the teat end of less than 35kPa, page 14, lines 16-18).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the vacuum system of the modified reference with the vacuum system designed to not exceed 35kPa or 36kPa as taught by Wallace ‘204 in order to ensure the liner bore is at an optimum pressure in particular for use in different types of line systems, such as low line and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 6, the modified reference teaches the differential vacuum system as claimed in
claim 1.
	The modified reference fails to teach configured such that the maximum vacuum applied to the pulsation volume exceeds the maximum vacuum applied to the liner bore, such that the residual vacuum in the liner bore during the off phase is within the range of about 6-12 kPa.
	Wallace ‘204 teaches configured such that the maximum vacuum applied to the pulsation volume exceeds the maximum vacuum applied to the liner bore, such that the residual vacuum in the liner bore during the off phase is within the range of about 6-12 kPa (in D phase, liner bore pressure in predetermined band of 7-12 kPa, page 10, lines 35-38). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the vacuum system of the modified reference with the residual vacuum in the liner bore being in a range of 6-12 kPa as taught by Wallace ‘204 in order to ensure the liner bore is at the optimum pressure for the off phase to encourage teat recovery and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 7, the modified reference teaches the differential vacuum system as claimed in
claim 6 and Wallace ‘204 further teaches wherein the residual vacuum within the liner bore during the off phase is 6 - 8 kPa (in D phase, liner bore pressure in predetermined band of 7-12 kPa, page 10, lines 35-38). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace (AU 2016216736 B1) (as cited by applicant in IDS), hereafter referred to as Wallace '736, in view of Mein (WO 9222197 A1), and further in view of Cooper (US-6755152-B1). 
Regarding claim 8, the modified reference teaches the differential vacuum system as claimed in
claim 1. 
	The modified reference fails to teach wherein the pulsation cycle has a duration selected from any one or more of the following: less than 950ms, less than 900ms; less than 850ms; less than 800ms; less than 750ms; less than 700ms; less than 675ms; at or about 674ms; 600ms or above; 650ms or above; 700ms or above; 7500ms or above; 800ms or above; 850ms or above; 900ms or above; 950ms or above; or within a range defined by any pair of the above listed durations.
	Cooper teaches less than 950ms, less than 900ms; less than 850ms; less than 800ms; less than 750ms; less than 700ms; less than 675ms; at or about 674ms; 600ms or above; 650ms or above; 700ms or above; 7500ms or above; 800ms or above; 850ms or above; 900ms or above; 950ms or above;
or within a range defined by any pair of the above listed durations (Each pulse will typically last about 1,000ms col 6, lines 32-33, and A and B phases together typically last about 600ms, col 6, lines 36-39).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the vacuum system of the modified reference with the pulsation cycle durations of Cooper in order to ensure the cow receives the optimum milking and rest times to maximize milk production and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 9-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (AU 2016216736 B1) (as cited by applicant in IDS), hereafter referred to as Wallace '736, in view of Wallace (WO 2018201204 A1) (as cited by applicant in IDS), hereafter referred to as Wallace '204.
Regarding claim 9, Wallace ‘736 teaches a differential vacuum system (120) for use with a 
milking system (100) which includes: at least one milking cup (102) of the type including a shell (104) and a flexible liner (106), said liner including a hollow bore (108) for receiving an animal's teat, and for being connected to a vacuum source (120); the liner and shell being disposed relative to one another to create a pulsation volume between them (110)  in which fluid pressure can be controlled in order to control a pressure differential across the liner between its bore and the pulsation volume to thereby control movement of the liner and the application of air pressure to the animal's teat (see page 12, lines 15-20), and a vacuum system (120) in fluid communication with the bore (106) of the liner and the pulsation volume (110); and a milk reservoir (milk reservoir, page 4, lines 19-20) in fluid communication with the liner bore and adapted to receive milk; wherein the differential vacuum system is configured to modulate the fluid pressure (vacuum on/off cycles, page 13, paragraph 1) in the pulsation volume according to a pulsation cycle to cause a milking operation on a teat of an animal that is inserted into the bore, including an "on" phase to open the liner and thereby enable milk flow from the teat pages 12, lines 32- 33 and page 13, lines 1-3) and an "off" phase in which the pulsation volume is at an increased pressure relative to the "on" phase to close the liner bore to thereby stop milk flow from the teat (page 13, lines 3-6).
	Wallace ‘736 fails to teach wherein the differential vacuum system controls the maximum vacuum applied to the pulsation volume to exceed the maximum vacuum applied to the liner bore, 
such that the residual vacuum in the liner bore during the off phase is within the range of about 6-12 kPa.
	Wallace ‘204 teaches wherein the differential vacuum system controls the maximum vacuum applied to the pulsation volume to exceed the maximum vacuum applied to the liner bore, 
such that the residual vacuum in the liner bore during the off phase is within the range of about 6-12 kPa (in D phase, liner bore pressure in predetermined band of 7-12 kPa, page 10, lines 35-38).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the vacuum system of Wallace ‘736 with the liner bore pressure of 6-12kPa as taught by Wallace ‘204 in order to ensure the liner bore is at the optimum pressure for the off phase to encourage teat recovery and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	Regarding claim 10, the modified reference teaches the differential vacuum system as claimed in claim 9 and Wallace ‘204 further teaches configured such that the residual vacuum within the liner bore during the off phase is within the range of 8 - 12 kPa (in D phase, liner bore pressure in predetermined band of 7-12 kPa, page 10, lines 35-38). 

	Regarding claim 11, the modified reference teaches the differential vacuum system as claimed in claim 9 and Wallace ‘204 further teaches configured such that the residual vacuum within the liner bore during the off phase is 6 - 8 kPa (in D phase, liner bore pressure in predetermined band of 7-12 kPa, page 10, lines 35-38).  

	Regarding claim 18, the modified reference teaches the milking system of claim 9 and Wallace ‘736 further teaches wherein the milking system further includes at least one milking cup (102) of the type including a shell (104) and a flexible liner (106), said liner including a hollow bore (108) for receiving an animal's teat, and for being connected to a vacuum source (120), the liner and shell being disposed relative to one another to create a pulsation volume between them (110)  in which fluid pressure can be controlled in order to control a pressure differential across the liner between its bore and the pulsation volume to thereby control movement of the liner and the application of air pressure to the animal's teat (see page 12, lines 15-20), and a vacuum system (120) in fluid communication with the bore (106) of the liner and the pulsation volume (110); and a milk reservoir (milk reservoir, page 4, lines 19-20) in fluid communication with the liner bore and adapted to receive milk; wherein the milking system is configured to apply positive pressure to the pulsation volume before and/or during the off phase to apply compressive load to the teat (page 8, lines 28-30).

	Regarding claim 19, the modified reference teaches the milking system as claimed in claim 18 and Wallace ‘736 further teaches wherein the compressive load provides massage in the range of 22 - 26 kPa on the teat (compressive load is most preferably at or about 2.5N/cm2, page 8, lines 12-14, 2.5N/cm2 = 25 kPa).

	Regarding claim 20, the modified reference teaches the milking system as claimed in claim 18 and Wallace ‘736 further teaches further including an insert to control the opening of the liner (insert to control or limit movement of the liner, page 4, lines 5-7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents noted under the References Cited form but not cited are considered relevant
as they pertain to similar vacuum milking systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642